Citation Nr: 0030461	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for left femur 
fracture.

3.  Entitlement to service connection for right femur 
fracture.

4.  Entitlement to an increased rating for DeQuervain's 
tenosynovitis of the left wrist, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for epicondylitis of 
the right elbow, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for right tibial 
plateau fracture, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for left tibial 
plateau fracture, currently rated 10 percent disabling.

8.  Entitlement to an increased (compensable) rating for a 
left foot fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1, 1994, to 
April 13, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the October 1995 rating decision denied 
entitlement to service connection for "stomach trouble" and 
an "ulcer condition."  Subsequently, the veteran perfected 
an appeal as to the issue related to "stomach trouble" but 
her notice of disagreement and substantive appeal did not 
specifically address the claimed "ulcer condition."  At her 
personal hearing the veteran testified that she believed her 
stomach problems were related to an ulcer onset during active 
service. Therefore, the Board finds these issues are 
indistinguishable and they are more accurately styled as a 
combined issue for entitlement to service connection for a 
gastrointestinal disorder.

The issues of entitlement to service connection for left and 
right femur fractures and entitlement to increased ratings 
for DeQuervain's tenosynovitis of the left wrist, 
epicondylitis of the right elbow, right tibial plateau 
fracture, left tibial plateau fracture, and a left foot 
fracture are addressed in the remand section of this 
decision.


FINDINGS OF FACT


1.  The veteran has not provided competent evidence of a 
gastrointestinal disorder related to active service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a gastrointestinal 
disorder during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran, in a sworn 
statement dated in March 1995, reported she had discontinued 
use of pain relieving medication after 3 days due to stomach 
cramping and bowel incontinence.  Records are negative for 
diagnosis or treatment for a gastrointestinal disorder.  The 
veteran's service discharge report, DD Form 214, shows she 
was last assigned to a medical battalion but does not 
indicate that she completed any military education or that 
she was assigned a primary military occupation specialty.

In her May 1995 application for VA benefits the veteran 
reported disabilities including stomach trouble and probable 
ulcers from excess oral antiinflammatories.

During VA general medical examination in June 1995 the 
veteran reported that in February 1995 she experienced 
epigastric distress, described as a burning sensation, while 
taking antiinflammatory agents.  It was noted that she stated 
she had never undergone a gastrointestinal x-ray examination 
and that the disorder was presently controlled with Maalox.  
The examiner noted that x-rays would not be ordered because 
of the veteran's pregnancy.  It was also noted that the 
veteran's pregnancy had been complicated by hyperemesis 
gravidarum.  No opinion or diagnosis related to a 
gastrointestinal disorder was provided.

In her notice of disagreement the veteran stated her stomach 
trouble began as a direct result of high doses of steroids 
she had been given during service to mask her orthopedic 
pain.  She stated she had experienced severe gas followed by 
bowel incontinence and bloody mucous discharges.  She stated 
her stomach pain was not controlled by Maalox as reported by 
the examiner but that Maalox was the only medication her 
physician would allow her because of her pregnancy.

VA outpatient treatment records dated in March 1996 show the 
veteran complained of intermittent abdominal pain relieved by 
food.  It was noted she delivered a baby 8 months earlier and 
was presently breast feeding.  The examiner noted the 
veteran's abdomen was soft and non-distended.  There was 
definite epigastric and right upper quadrant discomfort to 
palpation.  There was no evidence of visceral enlargement or 
palpable mass.  The diagnoses included abdominal pain, 
possibly related to gastropathology such as peptic ulcer 
disease or biliary tract disease.  The treatment plan 
included an abdominal ultrasound and an upper 
gastrointestinal series.

In May 1996 the veteran complained of burning lower abdominal 
pain with a rumbling sensation and occasional loose stools.  
The examiner noted the veteran did not have present upper 
abdominal complaints but that a review of laboratory testing 
and gastrointestinal series revealed possible liver 
hemangioma.  The veteran's abdomen was soft and non-
distended.  There was no evidence of visceral enlargement or 
masses.  Bowel sounds were normally active.  There was 
evidence of epigastric and lower abdominal (supra pubic) 
tenderness to palpation.  The diagnoses included resolved 
upper abdominal pain, etiology uncertain, lower abdominal 
pain, possibly due to irritable bowel syndrome, and possible 
hepatic hemangioma.

A June 1996 VA medical certificate shows the veteran reported 
concern that she may have been given an adulterated breath 
mint and that approximately one week later had developed 
fever, difficulty breathing, and diarrhea.  She denied any 
nausea, vomiting, or abdominal pain.  The examiner noted the 
veteran's abdomen was benign.  The diagnosis was symptoms 
compatible with viral gastroenteritis.

Outpatient treatment records dated in June 1996 show the 
veteran reported she had been treated a few days earlier for 
possible food poisoning and stated she still did not feel 
well.  She complained of periumbilical abdominal pain and 
nausea.  She denied vomiting and urinary problems.  The 
examiner noted positive bowel sounds and vague complaints of 
periumbilical discomfort.  The diagnoses included 
periumbilical discomfort, mild increase in lipase indicative 
of pancreatitis, positive Chandelier's sign, history of 
Chlamydial infection, and mental health issues.

A July 1996 mental health clinic report included a diagnosis 
of lower abdominal pain, rule out Chlamydia.

Outpatient treatment records dated in August 1996 show the 
veteran complained of continued lower abdominal discomfort 
and mild nausea.  The examiner noted normal bowel sounds and 
mild discomfort throughout entire abdominal region.  The 
diagnosis was abdominal discomfort, etiology unclear.  

An August 1996 VA Women's Clinic report noted the veteran 
complained of constant abdominal discomfort below the navel 
over the past 4 months.  She reported she had been treated 
for a recurrent Chlamydia infection in June 1996 after 
experiencing a purulent discharge but that testing did not 
reveal Chlamydia cultures.  The examiner noted it was 
doubtful the veteran's problems were related to a 
gynecological disorder and noted the symptoms were possibly 
due to a perforation type colon problem.

An August 1996 medical certificate shows the veteran reported 
unbearable lower abdominal pain.  It was noted the veteran 
had a long history of schizophrenia with recurrent complaints 
of lower abdominal pain with no report of present fever, 
nausea, vomiting, or diarrhea.  The examiner noted the 
veteran was alert, well oriented, in no apparent distress, 
and smiled and talked during the examination.  The diagnostic 
impression was enteritis verus irritable colon syndrome.  X-
ray examination of the abdomen was normal.  The veteran was 
discharged with instructions to follow up at the outpatient 
clinic as necessary.

A telephone liaison care program report dated in September 
1996 noted the veteran requested an earlier appointment for 
her bowel trouble.  She stated her stools had been different 
colors of brown and formed inconsistently.  She denied any 
problems eating and denied any vomiting.  

Outpatient treatment records dated in November 1996 show the 
veteran complained her colon problems had increased in 
severity.  She reported left lower quadrant abdominal pain 
and cramping over the past 18 months.  She stated she had 
experienced intermittent diarrhea and constipation with no 
weight loss.  The examiner noted the veteran's abdomen was 
soft and non-tender.  Bowel sounds were positive.  The 
diagnoses included left lower quadrant abdominal pain of 
unknown etiology and intermittent diarrhea/constipation.  

At her personal hearing in December 1996 the veteran 
testified that she experienced rectal bleeding after taking 
antiinflammatories for orthopedic complaints during active 
service.  She stated that the symptoms of blood and mucous in 
her stool stopped after the medication was changed but that 
she continued to experience intense stomach pains.  She 
reported she did not undergo an upper gastrointestinal series 
examination at that time but that a recent study had been 
negative.  She stated that no diagnosis of any specific 
disease related to her stomach problems had ever been 
provided but that her care providers were still working on 
it.  She reported that she believed she had an ulcer.  She 
also stated that her service occupation had been field medic. 

During VA gastrointestinal examination in December 1996 the 
veteran described her abdominal problems as a stomach 
disorder and as a lower pelvic disorder.  She reported she 
had experienced intermittent pain and cramping for 2 years 
after an episode of mucous and blood discharge without much 
stool.  She stated that since then she had also experienced 
occasional bright red blood in her stool.  She denied 
diarrhea but stated she experienced occasional vomiting which 
was not related to her cramping.  It was noted she complained 
she experienced daily cramping which lasted a maximum of 12 
hours and was not relieved by definite medication or 
treatment.  The examiner noted the veteran did not provide 
any definite etiology and that her history and symptomatology 
was very vague.  

Examination revealed a well-developed, well-nourished female 
in no acute distress.  The abdomen was soft.  There was 1+ 
tenderness to the epigastrium and mild diffuse tenderness to 
abdomen.  There was no evidence of guarding, rigidity, 
anemia, or masses.  It was noted that no diagnosis had been 
provided based upon recent VA testing, including an upper 
gastrointestinal series and barium study, but that planned 
gastroscopy and colonoscopy had not been completed.  The 
examiner noted the examiner was essentially negative except 
for 1+ questionable epigastric tenderness and mild, diffuse, 
vague tenderness over the abdomen.  The diagnosis was vague 
abdominal symptoms, as described.

A January 1997 VA medical certificate shows the veteran 
complained of lower abdominal pain over 18 months with no new 
symptoms.  The examiner noted the veteran's abdomen was soft 
with slight generalized tenderness to the pelvic area.  The 
diagnosis was chronic pelvic pain.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of her claims.  See The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  The Board is satisfied that all 
relevant facts have been properly developed as to the issue 
of entitlement to service connection for a gastrointestinal 
disorder and that no further assistance is required in order 
to satisfy the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a gastrointestinal 
disorder is not warranted.  Although VA outpatient treatment 
records include various possible diagnoses for the veteran's 
reported symptoms, there is no clear diagnosis of any present 
disease or disability due to a disease or injury incurred in 
or aggravated by active service.  The Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board also finds that the veteran's own statements and 
testimony as to a chronic gastrointestinal disability is not 
competent to establish a medical diagnosis.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran testified she had worked as a field medic in service, 
the Board notes that the veteran had less than 5 months of 
active service and her discharge report does not indicate she 
completed any special medical training. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As the Board finds no 
competent evidence of a present disability has been 
submitted, the claim for entitlement to service connection 
for a gastrointestinal disorder must be denied.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.



REMAND

As to the issues of entitlement to service connection for 
left and right femur fractures and entitlement to increased 
ratings for DeQuervain's tenosynovitis of the left wrist, 
epicondylitis of the right elbow, right tibial plateau 
fracture, left tibial plateau fracture, and a left foot 
fracture are addressed in the remand section of this 
decision, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent to her 
claims.  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Although the veteran received VA orthopedic examinations in 
March 1997 and April 1999, the examiners did not adequately 
address whether or not the veteran had any present residual 
disability as a result of femur injuries during active 
service.  Service medical records include a March 1995 bone 
scan that revealed possible stress fractures versus marked 
stress changes to the femurs, right greater than left.  

In addition, the April 1999 examiner noted evidence of pain 
on motion related to the veteran's service-connected left 
wrist, right elbow, and lower extremity disorders, but did 
not report the extent to which motion was limited by pain or 
otherwise specify the degree of any functional loss.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for the orthopedic disabilities 
at issue and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
nature and extent of her DeQuervain's 
tenosynovitis of the left wrist, 
epicondylitis of the right elbow, right 
tibial plateau fracture, left tibial 
plateau fracture, left foot fracture, and 
any left or right femur fractures.  The 
claims file and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including range 
of motion studies measured in degrees.

The examiner is specifically requested to 
comment upon any present left or right 
femur disorders and to discuss whether or 
not any present disability is related to 
mid-femoral diaphysis stress fractures 
noted during active service.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
also measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion regarding the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 14 -


